

115 HR 4818 IH: Pulled Pork Act
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4818IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Ms. Rosen (for herself and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds made available in the form of an earmark, and for other purposes. 
1.Short titleThis Act may be cited as the Pulled Pork Act. 2.Prohibition on earmarks (a)In generalNo funds made available after the date of enactment of this Act to any Executive agency through an earmark may be obligated or expended by that agency, and any such funds are rescinded effective on the date the funds are so made available. 
(b)Executive agency identification of earmarks and report 
(1)Agency identificationThe head of each Executive agency shall submit to the Director of the Office of Management and Budget an annual report that identifies each earmark for a project of the agency that is ineligible for funding under subsection (a). (2)Annual reportThe Director of the Office of Management and Budget shall submit to Congress, and publish on the Office’s public website, an annual report on earmarks that includes— 
(A)a listing and accounting for earmarks identified under paragraph (1); and (B)the annual savings resulting from this section for the previous fiscal year. 
(c)DefinitionsIn this section: (1)AgencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code. 
(2)EarmarkThe term earmark means a provision or report language included primarily at the request of a Member of Congress providing, authorizing, or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or congressional district, other than through a statutory or administrative formula-driven or competitive award process. 